DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9, 11, 16-17, 19, 21, 23-25, 27, 29, 31, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (hereinafter “Seol”, US Pat No. 2014/0177687) and in view of Yang et al. (hereinafter “Yang”, US Pat. No. 2014/0023020).

Seol disclosed that the MAP message comprising MCS level and changed resource allocation information and change information buts not explicitly disclose that the change indication consisting of one or more bits for determining a second MCS. 
As per claims 3, 11, 19, 23, 27, and 31, the method for selecting MCS of Seol and Yang further disclosed the first MCS is associated with a first order of modulation; wherein the one or more bits comprise at least one bit indicating that the first order of modulation of the first MCS is to be decremented to a second order of modulation for the second MCS: and wherein the determining the second MCS comprises setting the second MCS in accordance with the a second order of modulation (see Yang, 0036-0039, TABLE 1).
As per claim 4, the method for selecting MCS of Seol and Yang further disclosed the first order of modulation is 16 Quadrature Amplitude Modulation (QAM) or 64 QAM, and the second order of modulation is Quadrature Phase Shift Keying (QPSK) modulation (see Seol, 0008, see Yang, 0037).
As per claims 8 and 16, the method for selecting MCS of Seol and Yang further disclosed transmitting in accordance with the second MCS; and/or receiving in accordance with the second MCS (see Seol, fig. 7/no. 707, 723, 719, & 721, 0122-0124 and 0129-0130 and fig. 10/no. 1011, 0174, see Yang, 0036-0039).

As per claim 33, the method for selecting MCS of Seol and Yang further disclosed the first MCS is associated with a first order of modulation; wherein the one or more bits comprise at least one bit indicating that the first order of modulation of the first MCS is to be set to a predetermined order of modulation for the second MCS that is different from the first order of modulation; and wherein the determining the second MCS comprises setting the second MCS in accordance with the predetermined order of modulation (see Yang, 0037-0039, TABLE 1).
As per claim 34, the method for selecting MCS of Seol and Yang further disclosed the change indicator comprises at least two bits identifying a specific order of modulation; and wherein the determining the second MCS comprises setting the second MCS in accordance with the specific order of modulation (see Yang, 0037-0039, TABLE 1).

Response to Arguments
Applicant's arguments with respect to independent claims 1, 9, 17, 21, 25, and 29 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

April 10, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643